Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Status of Claims
In the response of 8/22/2022, Applicant amended claims 1 and 10.  Claims 1-18 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/22/2022, with respect to 35 USC 112 have been fully considered and are persuasive.  The rejection of 5/27/2022 has been withdrawn. 

Allowable Subject Matter
Claims 1-18  are allowed.
The following is an examiner’s statement of reasons for allowance: while Lee (US Pub. 2016/0192856 A1) the closest prior art of record discloses a switching unit, (Lee, Figs. 3-4), Lee does not disclose “…an enabling unit configured to generate a monitoring switch signal according to the bioelectric signal and the sleep monitoring command wherein an input end of the enabling unit is connected with the bidirectional receiving unit, and an enabling end of the enabling unit is connected with an output end of the command acquisition unit a switch control unit configured to switch between a sleep monitoring function and a charging function, to generate a charging control signal according to the power signal, and to output the bioelectric signal according to the monitoring switch signal, wherein an input end of the switch control unit is connected with a first output end of the bidirectional receiving unit, and wherein a first enabling end of the switch control unit, a second output end of the bidirectional receiving unit and the input end of the enabling unit are in common connection, and  Page 4 of 12U.S. Application Serial No. TBD Attorney Docket: 88811-48a second enabling end of the switch control unit is connected with an output end of the enabling unit”; nor is there an obvious rational to modify Lee or the prior art of record to do so without impermissible hindsight reasoning.  The instant limitations provides the advantage of an inexpensive means to avoid accidental electrical shock by automatically switching between a bioelectric monitoring operations and charging operations according to the output voltage amplitude of the bioelectric signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687